DETAILED ACTION
This communication is a Non-Final Office Action on the Merits.  Claims 1-20 as originally filed are pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: “266” in Fig. 9.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure:
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because “comprises” is the form and legal phraseology often used in patent claims and should be avoided.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “instrument holder for holding” in Claim 1; “robotic handling unit that supports” in Claim 1; “handling control unit for controlling” in Claim 1; “instrument control unit for controlling” in Claim 1; “enabling switch … adapted to activate” in Claim 1; “operating element … for controlling” in Claim 15; “instrument holder for holding” in Claim 18; “robotic handling unit that supports” in Claim 18; “robotic handling unit that supports” in Claim 18; “handling control unit for controlling” in Claim 18; “instrument control unit for controlling” in Claim 18; and “enabling switch for activating” in Claim 18.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 13, “the image capturing device” in line 4 lacks proper antecedent basis.  Clarification is required.
As per Claim 14, “the induced movement” in line 8 lacks proper antecedent basis.  Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Omori (US Pub. No. 2009/0171374) in view of Kishi (US Pub. No. 2008/0234866).

As per Claim 1, Omori discloses a medical handling device (12) (Fig. 1; ¶46), comprising:
an instrument holder (40) for holding an instrument (10c, 46) (Figs. 1-2; ¶47-53),
a robotic handling unit (26) that supports the instrument holder (40) (Figs. 1-2; ¶47-53),
a control device (20) that comprises a handling control unit (80c in “absolute coordinate operation mode” as per ¶76) for controlling the robotic handling unit (26) and an instrument control unit (80c in “tool coordinate operation mode” as per ¶77) for controlling the instrument (10c, 46) (Figs. 1, 7; ¶47-49, 72-77),
wherein the control device (20) comprises an interface (104) for at least one input device (80c) (Figs. 1, 7; ¶47-49, 72-77),
an input device (80c) that is coupled to the interface (104) (Figs. 1, 7; ¶47-49, 72-77),
wherein the input device (80c) is operable in a first operating mode (as per “tool coordinate operation mode” as per ¶77) for controlling the instrument (10c, 46) and in a second operating mode (as per “absolute coordinate operation mode” as per ¶76) for controlling the robotic handling unit (26) (Figs. 1, 7; ¶47-49, 72-77).
Omori does not expressly disclose an enabling switch that is adapted to activate the second operating mode, in which the robotic handling unit is movable in response to input commands at the input device.
Kishi discloses a system for controlling surgical tools (1, 2, 3) in which a user (8) controls an endoscope (3, 510, 520) and manipulators (1, 2) via a master console (7) (Fig. 1; ¶38-39).  In endoscope visual field tracking clutch mode, the master console (7) is configured to position the endoscope (3) via the master console (7) (Fig. 6; ¶63-67).  In master-slave mode, the master control console (7) is configured to position the manipulators (1, 2) via the master console (7) (Fig. 6; ¶63-67).  A switching unit (12, 13) allows the user to select a specified mode (Figs. 1-2, 6; ¶38-44, 57, 63-67).  As such, Kishi teaches an enabling switch (12, 13) that is adapted to activate the second operating mode (as per master-slave mode), in which the robotic handling unit (1, 2) is movable in response to input commands at the input device (7).  In this way, speed of manipulation is enhanced (¶4).  Like Omori, Kishi is concerned with surgical control systems.
Therefore, from these teachings of Omori and Kishi, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Kishi to the system of Omori since doing so would enhance speed of manipulation of the system.

As per Claim 2, the combination of Omori and Kishi teaches or suggests all limitations of Claim 1.  Omori further discloses:
wherein the input device (80c) is arranged to be coupled to the control device (20) via the interface (104) (Fig. 7; ¶72-77), 
wherein the control device (20) is arranged to be coupled to the instrument (10c, 46) and to the robotic handling unit (26) (Figs. 1-2, 7; ¶47-53, 72-77), and
wherein the control device (20) is interposed, in terms of signals, between the input device (80c) and the instrument (10c, 46) that is supported by the instrument holder (40) (Figs. 1-2, 7; ¶47-53, 72-77).

As per Claim 3, the combination of Omori and Kishi teaches or suggests all limitations of Claim 2.  Omori further discloses wherein the control device (20) is interposed, in terms of signals, between the input device (80c) and the robotic handling unit (26) (Figs. 1-2, 7; ¶47-53, 72-77).

As per Claim 4, the combination of Omori and Kishi teaches or suggests all limitations of Claim 1.  Omori does not expressly disclose:
wherein the enabling switch comprises two states,
wherein a first state is an initial state, and wherein a second state is an activation state for the second operating mode.
See rejection of Claim 1 for discussion of teachings of Kishi.  Kishi further discloses:
wherein the enabling switch (12, 13) comprises two states (as per actuation of switch 12, 13) (Figs. 1-2, 6; ¶38-44, 57, 63-67),
wherein a first state (as per one of modes) is an initial state (as per position of switch 12, 13 at start of operation), and wherein a second state (as per second mode) is an activation state for the second operating mode (as per position of switch 12, 13 when actuated) (Figs. 1-2, 6; ¶38-44, 63-67).
Therefore, from these teachings of Omori and Kishi, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Kishi to the system of Omori since doing so would enhance speed of manipulation of the system.

As per Claim 5, the combination of Omori and Kishi teaches or suggests all limitations of Claim 4.  Omori does not expressly disclose:
wherein the enabling switch comprises a third state,
wherein the enabling switch is transferrable starting from the first state by applying an actuating force firstly into the second state and then with an increased actuating force into the third state, and 
wherein the control of the robotic handling unit is blocked both in the first state and in the third state of the enabling switch.
See rejection of Claim 4 for discussion of teachings of Kishi.  Kishi further discloses:
wherein the enabling switch (12, 13) comprises a third state (as per cutting-off of master-slave connection when OFF, OFF as per Fig. 6) (Figs. 1-2, 6; ¶38-44, 57, 63-67),
wherein the enabling switch (12, 13) is transferrable starting from the first state (as per one of modes) by applying an actuating force firstly (as per switching one of 12, 13 OFF) into the second state (as per second mode) and then with an increased actuating force (as per switching another of 12, 13 OFF) into the third state (as per cutting-off of master-slave connection when OFF, OFF as per Fig. 6) (Figs. 1-2, 6; ¶38-44, 57, 63-67), and 
wherein the control of the robotic handling unit (1, 2) is blocked both in the first state (as per endoscope mode) and in the third state (as per cutting-off of master-slave connection when OFF, OFF as per Fig. 6) of the enabling switch (12, 13) (Figs. 1-2, 6; ¶38-44, 57, 63-67).
Therefore, from these teachings of Omori and Kishi, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Kishi to the system of Omori since doing so would enhance speed of manipulation of the system.

As per Claim 6, the combination of Omori and Kishi teaches or suggests all limitations of Claim 1.  Omori does not expressly disclose wherein the enabling switch is directly connected to a handling control unit that is associated with the robotic handling unit.
See rejection of Claim 1 for discussion of teachings of Kishi.  Kishi further discloses wherein the enabling switch (12, 13) is directly connected to a handling control unit (7) that is associated with the robotic handling unit (1, 2) (Figs. 1-2, 6; ¶38-44, 57, 63-67).
Therefore, from these teachings of Omori and Kishi, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Kishi to the system of Omori since doing so would enhance speed of manipulation of the system.

As per Claim 7, the combination of Omori and Kishi teaches or suggests all limitations of Claim 1.  Omori further discloses wherein the control device (20) is adapted to provide in the second operating mode (as per “absolute coordinate operation mode” as per ¶76) control commands for the robotic handling unit (26) (Figs. 1, 7; ¶47-49, 72-77), which have been detected via the input device (80c), to the handling control unit (80c in “absolute coordinate operation mode” as per ¶76) via the instrument control unit (80c in “tool coordinate operation mode” as per ¶77) (Figs. 1, 7; ¶47-49, 72-77).


As per Claim 8, the combination of Omori and Kishi teaches or suggests all limitations of Claim 7.  Omori further discloses wherein in the second operating mode (as per “absolute coordinate operation mode” as per ¶76), the control commands for the robotic handling unit (26) are transmitted via the instrument control unit (80c in “tool coordinate operation mode” as per ¶77), which forwards the control commands (Figs. 1, 7; ¶47-49, 72-77).

As per Claim 9, the combination of Omori and Kishi teaches or suggests all limitations of Claim 1.  Omori further discloses:
wherein the input device (80c) is arranged as a multi-axis input device (as per “vertically movable, twistable, and tiltable in all directions” in ¶74) that detects operating movements in the form of travel motions or pivot motions in at least two axes (Figs. 1, 7; ¶47-49, 72-77), and
wherein the operating movements are converted into control commands for the robotic handling unit (26) (Figs. 1, 7; ¶47-49, 72-77).

As per Claim 10, the combination of Omori and Kishi teaches or suggests all limitations of Claim 9.  Omori further discloses:
wherein the robotic handling unit (26) comprises a multi-link kinematics (as per connectivity with slider 40 and connectivity with arm 18) having a plurality of coupling links (Figs. 1-2; ¶46-57), and
wherein the control device (20) is adapted to convert the movement instructions by interpolation into control commands for movement axes of the coupling links (Figs. 1-2; ¶46-57).

As per Claim 11, the combination of Omori and Kishi teaches or suggests all limitations of Claim 1.  Omori further discloses wherein the control device (20) is adapted to store a current position (as per P1 in Fig. 8) and orientation (as per coordinate axis Zt0 in Fig. 8) of the instrument (10c, 46) and to recall it on request (Figs. 7-8; ¶73-78).

As per Claim 12, the combination of Omori and Kishi teaches or suggests all limitations of Claim 11.  Omori further discloses wherein the control device (20) is adapted to store a plurality of predefined positions (as per P1 in Fig. 8 for each arm 18a-d) and orientations (as per coordinate axis Zt0 in Fig. 8 for each arm 18a-d) of the instrument (46 for each arm 18a-d) in order to recall them on request (Figs. 1, 7-8; ¶46-49, 73-78).

As per Claim 13, the combination of Omori and Kishi teaches or suggests all limitations of Claim 1.  Omori further discloses wherein the control device (20) is adapted to control the robotic handling unit (26) in such a way that the instrument (10c, 46) is pivotable about a virtual pivot axis (as per P1 in Fig. 8), which is arranged parallel (as per embodiments in which coordinate axis Zt0 for instrument 46 in Fig. 8 coincides with axis of endoscope 24) to the image capturing unit (24), by interpolated movement of the robotic handling unit (26) (Figs. 1, 7-8; ¶46-49, 73-78).

As per Claim 14, the combination of Omori and Kishi teaches or suggests all limitations of Claim 1.  Omori further discloses wherein the control device (20) is adapted to operate the robotic handling unit (26) in a direct control mode in order to move and align the instrument (10c, 46) in space (Figs. 1, 7-8; ¶46-49, 73-78), wherein operating commands are generated at the robotic handling unit (26) by acting on an element of the robotic handling unit (26), which is adjacent to the instrument (10c, 46), and wherein the handling control unit (80c) is adapted to control the robotic handling unit (26) in such a way that the instrument (10c, 46)  follows the induced movement (Figs. 1, 7-8; ¶46-49, 73-78).

As per Claim 15, the combination of Omori and Kishi teaches or suggests all limitations of Claim 10.  Omori further discloses wherein an operating element (210, 212, 216, 218) is provided for controlling the robotic handling unit (26) in the direct control mode, and wherein the operating element comprises a sensor (210, 212, 216, 218) for generating an enabling signal for the direct control mode (Figs. 1, 7-9; ¶46-49, 73-84).
As per Claim 17, the combination of Omori and Kishi teaches or suggests all limitations of Claim 1.  Omori further discloses wherein the interface (104) is arranged to be coupled to a plurality of input devices (104a, 102), via which the robotic handling unit (26) is controllable, and wherein the input devices (104a, 102) can be prioritized differently (Figs. 1, 7; ¶47-49, 72-77).

As per Claim 18, Omori discloses a medical handling device (12) (Fig. 1; ¶46), comprising:
an instrument holder (40) for holding an observation instrument (24) (Figs. 1-2; ¶47-53),
a robotic handling unit (26) that supports the instrument holder (40) (Figs. 1-2; ¶47-53),
a control device (20) comprising a handling control unit (80c in “absolute coordinate operation mode” as per ¶76) for controlling the robotic handling unit (26) and an instrument control unit (80c in “tool coordinate operation mode” as per ¶77) for controlling the instrument (24) (Figs. 1, 7; ¶47-49, 72-77),
wherein the control device (20) comprises an interface (104) for at least one input device (80c) (Figs. 1, 7; ¶47-49, 72-77),
an input device (80c) coupled to the interface (104) (Figs. 1, 7; ¶47-49, 72-77),
wherein the input device (80c) is operable in a first operating mode (as per “tool coordinate operation mode” as per ¶77) for controlling the instrument (24) and in a second operating mode (as per “absolute coordinate operation mode” as per ¶76) for controlling the robotic handling unit (26) (Figs. 1, 7; ¶47-49, 72-77),
wherein the input device (80c) is coupled to the control device (20) via the interface (104) (Fig. 7; ¶72-77),
wherein the control device (20) is coupled to the instrument (24) and to the robotic handling unit (26) (Figs. 1-2, 7; ¶47-53, 72-77), 
wherein the control device (20) is interposed, in terms of signals, between the input device (80c) and the instrument (24) that is supported by the instrument holder (40) (Figs. 1-2, 7; ¶47-53, 72-77), and
wherein the control device (20) is adapted to provide in the second operating mode (as per “absolute coordinate operation mode” as per ¶76) control commands for the robotic handling unit (26) (Figs. 1, 7; ¶47-49, 72-77), which have been detected via the input device (80c), to the handling control unit (80c in “absolute coordinate operation mode” as per ¶76) via the instrument control unit (80c in “tool coordinate operation mode” as per ¶77) (Figs. 1, 7; ¶47-49, 72-77).
Omori does not expressly disclose:
an enabling switch for activating the second operating mode, in which the robotic handling unit is movable in response to input commands at the input device.
Kishi discloses a system for controlling surgical tools (1, 2, 3) in which a user (8) controls an endoscope (3, 510, 520) and manipulators (1, 2) via a master console (7) (Fig. 1; ¶38-39).  In endoscope visual field tracking clutch mode, the master console (7) is configured to position the endoscope (3) via the master console (7) (Fig. 6; ¶63-67).  In master-slave mode, the master control console (7) is configured to position the manipulators (1, 2) via the master console (7) (Fig. 6; ¶63-67).  A switching unit (12, 13) allows the user to select a specified mode (Figs. 1-2, 6; ¶38-44, 57, 63-67).  As such, Kishi teaches an enabling switch (12, 13) that is adapted to activate the second operating mode (as per master-slave mode), in which the robotic handling unit (1, 2) is movable in response to input commands at the input device (7).  In this way, speed of manipulation is enhanced (¶4).  Like Omori, Kishi is concerned with surgical control systems.
Therefore, from these teachings of Omori and Kishi, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Kishi to the system of Omori since doing so would enhance speed of manipulation of the system.

As per Claim 19, Omori discloses a method for controlling a handling device (12) comprising a robotic handling unit (26) having an instrument holder (40) and an instrument (10c, 46) mounted thereon (Figs. 1-2; ¶47-53), the method comprising the steps of:
providing the instrument (10c, 46) at the instrument holder (40) (Figs. 1-2; ¶47-53),
controlling the instrument (10c, 46) and the robotic handling unit (26) via a control device (20) (Figs. 1, 7; ¶47-49, 72-77),
wherein the controlling is performed using an input device (80c) (Figs. 1, 7; ¶47-49, 72-77),
wherein the input device (80c) is operable in a first operating mode (as per “tool coordinate operation mode” as per ¶77) for controlling the instrument (10c, 46) and in a second operating mode (as per “absolute coordinate operation mode” as per ¶76) for controlling the robotic handling unit (26) (Figs. 1, 7; ¶47-49, 72-77).
Omori does not expressly disclose activating the second operating mode, in which the robotic handling unit is movable in response to input commands at the input device, by actuating an enabling switch.
Kishi discloses a system for controlling surgical tools (1, 2, 3) in which a user (8) controls an endoscope (3, 510, 520) and manipulators (1, 2) via a master console (7) (Fig. 1; ¶38-39).  In endoscope visual field tracking clutch mode, the master console (7) is configured to position the endoscope (3) via the master console (7) (Fig. 6; ¶63-67).  In master-slave mode, the master control console (7) is configured to position the manipulators (1, 2) via the master console (7) (Fig. 6; ¶63-67).  A switching unit (12, 13) allows the user to select a specified mode (Figs. 1-2, 6; ¶38-44, 57, 63-67).  As such, Kishi teaches activating the second operating mode (as per master-slave mode), in which the robotic handling unit (1, 2) is movable in response to input commands at the input device (7), by actuating an enabling switch (12, 13).  In this way, speed of manipulation is enhanced (¶4).  Like Omori, Kishi is concerned with surgical control systems.
Therefore, from these teachings of Omori and Kishi, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Kishi to the system of Omori since doing so would enhance speed of manipulation of the system.
As per Claim 20, the combination of Omori and Kishi teaches or suggests all limitations of Claim 19.  Omori does not expressly disclose:
wherein the enabling switch is operable in a first state, a second state and a third state depending on an applied actuating force,
wherein the second state is an activation state for the second operating mode,
wherein the second operating mode is deactivated in the first state and in the third state, and
wherein the second state is interposed between the first state and the third state when the enabling switch is switched.
See rejection of Claim 19 for discussion of teachings of Kishi.  Kishi further discloses:
wherein the enabling switch (12, 13) is operable in a first state (as per endoscope mode), a second state (as per master-slave mode) and a third state (as per cutting-off of master-slave connection when OFF, OFF as per Fig. 6) depending on an applied actuating force (as per status of switch 12, 13 as per force actuating switch) (Figs. 1-2, 6; ¶38-44, 57, 63-67),
wherein the second state (as per master-slave mode) is an activation state for the second operating mode (as per master-slave mode) (Figs. 1-2, 6; ¶38-44, 57, 63-67),
wherein the second operating mode (as per master-slave mode) is deactivated in the first state (as per endoscope mode) and in the third state (as per cutting-off of master-slave connection when OFF, OFF as per Fig. 6) (Figs. 1-2, 6; ¶38-44, 57, 63-67), and
wherein the second state (as per master-slave mode) is interposed between the first state (as per endoscope mode) and the third state (as per cutting-off of master-slave connection when OFF, OFF as per Fig. 6) when the enabling switch (12, 13) is switched (Figs. 1-2, 6; ¶38-44, 57, 63-67).
Therefore, from these teachings of Omori and Kishi, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Kishi to the system of Omori since doing so would enhance speed of manipulation of the system.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Omori (US Pub. No. 2009/0171374) in view of Kishi (US Pub. No. 2008/0234866), further in view of Tierney (US Patent No. 6,331,181).

As per Claim 16, the combination of Omori and Kishi teaches or suggests all limitations of Claim 1.  Omori further discloses wherein the robotic handling unit (26) is mounted on a cart (16) (Fig. 1; ¶46-47).
Omori does not expressly disclose wherein the control of the robotic handling unit for moving the instrument is only enabled when the cart is blocked.
Tierney discloses a surgical system (10) in which surgical tools (54) are mounted to a cart (50) (Figs. 1-2; 6:61-7:40).  The cart (50) is suitable for transporting between operating rooms, has sufficient stability to withstand overturning moments imposed at the ends of the robotic arms during use, and includes a transportation system that allows it to be positioned adjacent an operating table (7:29-40).  Like Omori, Tierney is concerned with surgical robot systems.
Therefore, from these teachings of Omori, Kishi, and Tierney, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Tierney to the system of Omori as modified in view of Kishi since doing so would enhance the system by adapting the cart for use in multiple operating rooms.  Applying the teachings of Tierney to the system of Omori as modified in view of Kishi would involve “wherein the control of the robotic handling unit for moving the instrument is only enabled when the cart is blocked” in that setting the operating mode switching unit (12, 13) of Kishi as integrated into the console (20) of Omori in the OFF/OFF configuration during transportation between operating rooms of the cart (50) of Tierney as integrated into the system of Omori would be choosing from a finite number of identified and predictable configurations of the system with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664